Citation Nr: 1226142	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected bilateral pes planus.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975, during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran requested a hearing with the Board in his July 2009 VA Form 9. The Veteran was notified by a July 2011 letter that a hearing would be held at the RO on August 9, 2011. 

The Veteran failed to attend the hearing without explanation.  Accordingly, in the absence of a meaningful response from the Veteran, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).
 
The Board remanded the case to the RO in November 2011 for additional development of the record.  The RO has complied with the remand directives.  

 
FINDING OF FACT

The service-connected pes planus is shown to be manifested by complaints of tenderness and pain on manipulation and use, but neither marked pronation, extreme tenderness of the plantar surfaces, nor marked inward displacement and severe spasm of the tendo Achilles on manipulation is demonstrated; nor is the service-connected pes planus shown to be productive of foot changes that are not improved by orthopedic shoes or appliances or reflective of pronounced impairment. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for the service-connected bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a including Diagnostic Codes 5276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  

In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2008 and January 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, his VA outpatient treatment records and his private medical records.  Additionally, the Veteran was afforded VA examinations in May 2008 and December 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the claim

The Veteran contends that he is entitled to an increased rating for the service-connected bilateral pes planus. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

 The service-connected bilateral pes planus is rated as 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  In considering other applicable diagnostic codes, the Board finds that the Veteran is not shown to have pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or the residuals of a foot injury. Therefore, Diagnostic Code s 5278, 5283, and 5284 are not applicable. 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 (2011).  

As the remaining diagnostic codes pertaining to the feet do not provide for a rating in excess of 30 percent, they cannot serve as a basis for an increased rating in this case during any period of the appeal. 

Under Diagnostic Code 5276, a 30 percent rating is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Codes 5276.

A 50 percent rating is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

A VA examination was conducted in April 2008 when the Veteran reported having had foot pain since service.  His symptoms included: plantar pain, swelling, heat, redness, stiffness, fatigability and lack of endurance.  The Veteran was treated with orthotic inserts and ambulated with a cane.  

Upon examination, the examiner noted no objective evidence of painful motion, instability or weakness.  There was evidence of swelling, tenderness and callous of the first sub metatarsal.   There was inward bowing of the Achilles tendons and mild pronation.  The X-ray studies were noted to be unremarkable.  The examiner diagnosed bilateral flexible flat feet. 

The Veteran was scheduled for a tibial sesamoidectomy and IPJ sesamoidectomy of the left foot in August 2008. The surgery was cancelled after the Veteran tested positive for cocaine.  

In January 2009, the Veteran stated that he could not do any prolonged standing and had severe spasm and tenderness.   He also stated that he had calluses on the bottoms of his feet that were painful on a regular basis.  

In the July 2009 Substantive Appeal, the Veteran stated that he had painful feet as well as painful calluses on the bottoms of his feet.  He reported that his prescribed support shoes did not alleviate his symptoms.  

The VA treatment records in 2009 and 2010 show treatment for a painful callus of the left foot.  The records noted that he had findings of  moderately severe bilateral pes planus.  

The Veteran underwent a VA examination in December 2011 when a diagnosis of  bilateral pes planus was recorded.  The Veteran reported worsening of his condition.  Approximately five year earlier, he reported that he began experiencing swelling and an itchy rash on both feet.  He was unable to wear regular shoes.  

The examiner noted pain, accentuated by use, of both feet, swelling, calluses of the left foot, and extreme tenderness.  His symptoms were not relieved by arch support, orthopedic shoes or appliances.  There was a decreased longitudinal arch, bilaterally, and the weight bearing line fell over or medial to the great toe.  The Veteran also had inward bowing of the Achilles tendon.  

Furthermore, the Veteran had marked hyperpigmentation of the feet to the level of the ankles with scaling.  He admitted that burning and itching of the feet were the most significant factors related to his foot complaints.   

There was no objective evidence of marked deformity of the foot (pronation, abduction, etc.) or other lower extremity deformity other than pes planus.  The Veteran also did not have marked inward displacement or severe spasm of the Achilles tendon on manipulation.

The Veteran had a diagnosis of tinea pedis, painful callus plantar surface of the left foot, onychomycosis of all toenails, and swelling in the arch and heel, bilaterally.  He uses a cane for ambulation.  The service-connected pes planus was noted to impact his employability because, at times, he was unable to wear shoes or stand on his feet for prolonged periods.  

The examiner stated that the Veteran has mild pronation and mild inward displacement of the Achilles tendon.  There was no spasm of the Achilles tendons on manipulation.  There was noted to be extreme tenderness at the arch, bilaterally.  It was noted that the swelling might have been caused by either the pes planus or the skin disorder.   

The examiner opined that the increase in pain, swelling and decrease in function was more related to the skin disorder.  As a rationale, the examiner stated that during the examination, the Veteran was primarily concerned with the burning and itching from the skin disorder and acknowledged that the swelling and discomfort had worsened since the development of his skin disorder.  

The examiner added that the service-connected pes planus did not cause the Veteran's skin disorder; rather, the Veteran was more susceptible to skin disorders due to his diabetes mellitus.    

In this case, the Board finds that a rating in excess of 30 percent is not for application.  The service-connected pes planus alone does not cause an overall level of impairment that more nearly approaches the criteria required for a finding of pronounced disability in that it does not cause marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation, or more than occasional impairment that is not improved by orthopedic shoes or appliances. 

To the extent that the Veteran asserts having foot pain that does not resolve with the wearing orthopedic shoes and appliances, the clinical evidence does not show that this was attributable to the demonstrated changes caused by the service-connected pes planus in this case. 

The recent VA examination showed that extreme tenderness on the plantar surfaces, but neither marked deformity nor marked pronation was shown to have been caused by the service-connected pes planus.   

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment. 38 C.F.R. §§ 4.40, 4.45 (2011). 

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. Those determinations are, if feasible, be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2011). 

However, to the extent that the applicable criteria for rating the service-connected pes planus do not include criteria addressing limitation of motion, the Board finds that the provisions pertaining to functional impairment are not applicable. 38 C.F.R. §§ 4.40, 4.45 (2011). 

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011). 

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be made. 

The service-connected pes planus does not present an exceptional or unusual disability picture that would render the application of the established rating standards impractical in this case. 38 C.F.R § 3.321(b)(1). 

The rating criteria are not inadequate for the purpose of addressing the severity of the service-connected pes planus. They identify criteria warranting a higher rating for the service-connected bilateral pes planus and reasonably provide a basis for compensating the Veteran's manifestation. 

Accordingly, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

As the preponderance of the evidence is against the claim for increase, the appeal must be denied. 38 U.S.C.A. § 5107(b)(West 2002); Gilbert, supra. 


ORDER


An increased rating in excess of 30 percent for the service-connected pes planus is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


